DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.
Response to Arguments
Amendments to the current set of claims, specifically the newly added limitation to independent Claim 1, “the cooling mechanism including a cooling mechanism that is a Peltier element”, have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.  Applicant has not submitted any updated remarks with the request for continued examination (RCE) on March 9, 2021, so the Examiner reiterates Examiner’s reply to Applicant’s arguments with the response After Final on January 15, 2021.
On pages 9-10 of the Remarks section filed January 15, 2021, Applicant argues that the previous prior art rejection is “deficient for at least all of the reasons presented in Applicant’s reply filed July 29, 2020”.  As a result, the Examiner reproduces below the Examiner’s response to this reply from the Final Rejection mailed October 15, 2020.
On pages 10-11 of Applicant’s remarks on January 15, 2021, Applicant argues that the previous combination of prior art references does not disclose the newly added limitation “the cooling mechanism including a cooling mechanism that is a Peltier element” to independent Claim 1.  The Examiner notes that newly found secondary reference Pfeiffer et al., (“Pfeiffer”, US 2011/0208072), discloses this limitation instead, so this remark by Applicant is moot.
On pages 11-12 of Applicant’s remarks on January 15, 2021, Applicant argues that the previous combination of references is done through “impermissible hindsight” but does not point to any specific teaching or disclosure of any of the prior art references used to support this assertion.  The Examiner points to all of the motivations/rationales provided in each prior art combination in the prior art rejection sections below.  The Examiner finds this remark unpersuasive.
The response from the Final Rejection mailed October 15, 2020 is presented here in response to Applicant’s re-incorporation of their arguments from July 29, 2020.
On pages 6-9 of the Remarks section filed on July 29, 2020, Applicant argues that the combination of Sternby, (WO 2015/074999), in view of De Cicco et al., (“DeCicco”, US 2005/0094704) does not read upon the claim limitation currently added to independent Claim 1 “wherein the dialysis temperature is between 40oC and 46oC”.   The Examiner notes that these references were not relied upon to disclose this limitation (which was added from dependent Claim 11) but rather that other previously used secondary reference Ahmad et al., (“Ahmad”, US 5,588,959), was relied upon to disclose this limitation instead.  Thus, the arguments on pages 6-9 are considered moot.
On pages 9-11 of the Remarks section filed on July 29, 2020, Applicant argues against the combination of Ahmad with Sternby and DeCicco, arguing that it teaches away from the claimed invention.  Specifically, Applicant argues that Ahmad is directed to the detection of recirculation in an extracorporeal blood circulation, in which freshly cleaned or dialyzed blood is dialyzed again rather than being used by the patient again.   Applicant alleges that it would be undesired to recirculate this dialyzed blood because it would reduce the volume of uncleaned blood that is led to the dialyzer and cleaned.  The Examiner notes that In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, the Examiner finds it unpersuasive.   Moreover, the Examiner also notes the fact that the 
On pages 11-12 of the Remarks section filed on July 29, 2020, Applicant argues that heating of the blood before the dialyzer is not disclosed in Ahmad.  The Examiner notes that primary reference Sternby already discloses the limitation that the blood is heated before entry into the dialyzer or in the dialyzer, (Warming Arrangement 11 and Heat Exchanger 12, which warm fluid in Replacement Fluid Line 8a which joins with Blood Line 1a at Infusion Point 1c upstream of Blood Treatment Unit 1, See Figure 1, and See page 12, lines 28-34, page 13, lines 1-12, and page 14, lines 3-10), so Ahmad does not have to disclose this limitation.  The Examiner notes that this argument by Applicant is a piecemeal analysis, so in applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, the Examiner finds it unpersuasive.   Applicant also argues that heating before the dialyzer in Ahmad would be disadvantageous, but since Ahmad is not required to disclose this limitation, the Examiner considers these remarks moot.
On page 12 of the Remarks section filed on July 29, 2020, Applicant argues that Ahmad only discloses a short-term change in the temperature of the blood.   Here, the Examiner notes that the claimed invention itself claims a relative “short-term” change in the temperature of the blood because the device oC to avoid damaging the blood of the patient for safety reasons, (See column 4, lines 14-16; Ahmad discloses a temperature of 45oC in the blood, anticipating the claimed range at that value).   The assertion by Applicant of a “permanent increase of the blood temperature…before the dialyzer” does not take into account the claimed invention as a whole, which cools the blood back to body temperature, so it cannot be a “permanent increase”.  For these reasons, the Examiner finds Applicant’s remarks here unpersuasive.
On page 12 of the Remarks section filed on July 29, 2020, Applicant alleges that the references are not “logically combined”, without any reasons to support this assertion.  Applicant characterizes the claimed invention as permanently increasing the blood temperature above 37oC before the dialyzer for increasing the clearance in the dialyzer, which Applicant states is not discussed in Ahmad.  The Examiner notes here that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Examiner finds this remark unpersuasive as a result.
On page 13 of the Remarks section filed on July 29, 2020, Applicant argues that there is no “teaching, suggestion, or motivation” in any of the previously used references to combine them to disclose the claimed invention.  However, the Examiner notes that Applicant has not addressed any of the 
On pages 14-15 of the Remarks section filed on July 29, 2020, Applicant argues that the combination of these references constitute improper hindsight reconstruction, but again, the Examiner notes that Applicant has never addressed the motivations or rationales to combine these references in the first place.  Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The Examiner finds these statements unpersuasive as a result.
On pages 15-17 of the Remarks section filed on July 29, 2020, Applicant argues against the other secondary references used in other prior art rejections of dependent claims, arguing that they do not disclose or make up for the alleged deficiencies of Sternby, DeCicco, or Ahmad.  Since Applicant does not put forth any arguments against the specifically relied upon disclosures of these other references, these remarks are considered moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “a cooling apparatus”.  It is not clear if this limitation is the same limitation as “a cooling apparatus” as in independent Claim 1, or if this limitation is a different “cooling apparatus”.  Examiner interprets them to be the same limitation.
Claim 6 recites the limitation “body temperature”.  It is not clear if this limitation is the same limitation as “the body temperature of the patient” as in independent Claim 1, or if this limitation is a different “body temperature”.  Examiner interprets them to be the same limitation.
Claim 7 recites the limitation “body temperature” twice.  It is not clear if this limitation is the same limitation as “the body temperature of the patient” as in independent Claim 1, or if this limitation is a different “body temperature”.  Examiner interprets them to be the same limitation.
Claim 8 recites the limitation “a cooling apparatus”.  It is not clear if this limitation is the same limitation as “a cooling apparatus” as in independent Claim 1, or if this limitation is a different “cooling apparatus”.  Examiner interprets them to be the same limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 7-9, & 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternby, (WO 2015/074999), in view of De Cicco et al., (“DeCicco”, US 2005/0094704), in further view of Pfeiffer et al., (“Pfeiffer”, US 2011/0208072), in further view of Ahmad et al., (“Ahmad”, US 5,588,959).
Claims 1, 3-5, 7-9 & 12-14 are directed to a dialysis device, an apparatus type invention group.
Regarding Claims 1, 3-5, 7-9 & 12, A first embodiment of Sternby (Embodiment 1) discloses a dialysis device, (See Figure 1, and See page 9, lines 29-34, page 10, lines 1-19), comprising an extracorporeal blood system, (Patient P and Blood Circuit/Line 1a, See Figure 1, and See page 9, lines 30-34); a dialyzing fluid system, (Dialysis Fluid Line 6a/Effluent Line 3a, See Figure 1, See page 11, lines 1-8); a dialyzer, (Blood Treatment Unit 2, See Figure 1, and See page 10, lines 17-20, page 11, lines 1-5); and a control unit, (See page 10, lines 9-15, and/or Control Unit 14, See Figure 1, and See page 13, lines 14-32); a heating mechanism for heating blood in the extracorporeal blood system before entry into the dialyzer or in the dialyzer, (Warming Arrangement 11 and Heat Exchanger 12, which warm fluid in Replacement Fluid Line 8a which joins with Blood Line 1a at Infusion Point 1c upstream of Blood Treatment Unit 1, See Figure 1, and See page 12, lines 28-34, page 13, lines 1-12, and page 14, lines 3-10); the control unit being configured such that the blood is heated before entry into the dialyzer or in the dialyzer to a dialysis temperature which is above a body temperature of a patient, (See page 18, See lines 28-34, page 19, lines 1-2; the blood is warmed at the infusion point 1c upstream of Blood treatment unit 1), the dialysis temperature being between 37oC and 46oC, (See page 18, lines 33-34, page 19, lines 1-2; The temperature is 37oC, which anticipates the claimed range at 37oC).
Embodiment 1 of Sternby does not explicitly disclose a cooling mechanism for cooling the blood in the extracorporeal system after exiting the dialyzer, the cooling mechanism including a cooling apparatus that is a Peltier element, and the control unit is configured such that the blood is cooled back to the body temperature of the patient after exiting the dialyzer, the dialysis temperature being between 40oC and 46oC.
DeCicco discloses a dialysis device, (See paragraph [0001] & [0019], DeCicco), with a cooling mechanism for cooling the blood in the extracorporeal system after exiting the dialyzer, (Temperature Regulation Device 18 with Heater/Cooler 18c, See Figure 1, and paragraph [0023], DeCicco), and a control unit being configured such that the blood is cooled back to the body temperature of the patient after exiting the dialyzer, (See paragraph [0023] & [0026], DeCicco; 37oC plus/minus “a few tenths” is considered body temperature as indicated in paragraph [0002] of DeCicco.  Examiner interprets 37oC minus a few tenths or close to 37oC to be body temperature after the blood temperature is lowered in DeCicco).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis device of Embodiment 1 of Sternby by incorporating disclose a cooling mechanism for cooling the blood in the extracorporeal system after exiting the dialyzer, and the control unit being configured such that the blood is cooled back to the body temperature of the patient after exiting the dialyzer as in DeCicco because “during the haemodialysis treatment, the blood temperature T in the extracorporeal circuit…varies as a result of the heat exchange with the surrounding environment, with the dialysate,” etc., (See paragraph [0026], DeCicco), so providing a mechanism that can both heat and cool after exiting the dialyzer “makes it possible to rapidly stabilize the temperature…of the patient”, (See paragraph [0027], DeCicco), at the natural body temperature of the patient as indicated in paragraphs [0026] & [0002] of DeCicco, avoiding serious side effects such as “an imbalance in the body, causing damage which may be severe” or “metabolic imbalance”, (See paragraph [0002], DeCicco).
Modified Sternby does not explicitly the cooling mechanism including a cooling apparatus that is a Peltier element, or the dialysis temperature being between 40oC and 46oC.
Pfeiffer discloses a dialysis device, (Dialysis Machine 37, See Figure 8, See paragraph [0072], Pfeiffer), wherein its cooling mechanism includes a cooling apparatus that is a Peltier element, (Peltier Elements 30, See paragraph [0072], Pfeiffer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis device of modified Sternby by incorporating wherein the cooling mechanism includes a cooling apparatus that is a Peltier element as in Pfeiffer because “Peltier elements are advantageously used, due to their availability and the low acquisition costs”, (See paragraph [0039], Pfeiffer).
Modified Sternby does not disclose the dialysis temperature being between 40oC and 46oC.
Ahmad discloses a dialysis device, (See Abstract, Ahmad), wherein the dialysis temperature is between 40oC and 46oC, (See column 4, lines 14-16; Ahmad discloses a temperature of 45oC in the blood, anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis device of modified Sternby by incorporating wherein the dialysis temperature is between 40oC and 46oC as in Ahmad because “many patient experience dialysis vascular access (e.g., fistula) problems which produce extracorporeal blood flow rates that are suboptimal” and if it “cannot supply fresh blood at a rate demanded by the dialysis blood pump, a portion of blood…via a venous line, recirculates back to the machine via the arterial line, instead of returning to the patient”, (See column 1, lines 22-27, Ahmad), so “decreasing or increasing the temperature of blood being returned to the patient without adding volume” will help “determine if there is a temperature change…as evidence of recirculation”, (See column 4, lines 7-12, Ahmad) while keeping the temperature of blood below 45oC to “avoid damaging the blood” (See column 4, lines 13-16, Ahmad), as acknowledged in Sternby, in which “during periods of low blood flow…the temperature decrease is larger” so it “is desirable…to compensate for, or to reduce, heat loss from the extracorporeally circulating blood”, (See page 2, lines 21-26, Sternby).  By doing so, it provides “a fully automated device that can be used to automatically readjust pump speeds…and the net result is a faster and more efficient dialysis treatment with cost savings”, (See column 6, lines 27-33, Ahmad).
Additional Disclosures Included: Claim 3:  The dialysis device in accordance with claim 1, wherein the heating mechanism includes a heating apparatus arranged at a feed side of the dialyzer in the dialyzing fluid system, (Heat Exchanger 12 is arranged at the feed side of Dialyzer 2 since it warms Replacement Fluid 7 before it joins Blood Line 1a at 1c and goes into feed side of Dialyzer 2, See Figure 1, and See page 11, lines 16-23, Sternby), and the control unit is configured such that dialyzing fluid is heated before entry into the dialyzer to a temperature which is larger than or at least equal to the dialysis temperature, (Both Dialysis Fluid Line 6a and Replacement Fluid Line 8a are warmed via Heat Exchanger 12, See Figure 1, and See page 12, lines 25-34, See page 5, lines 26-29, Sternby; Examiner interprets the temperature to be equal to the dialysis temperature).  Claim 4:  The dialysis device in accordance with claim 1, further comprising a substitution fluid system which includes a pre-dilution line opening at a feed side of the dialyzer into the extracorporeal blood system and/or a post-dilution line opening at a return side of the dialyzer into the extracorporeal blood system, (Replacement Fluid Line 8a joins Blood Line at either Infusion Point 1c (pre-dilution) or Infusion Point 1d (post-dilution), See Figure 1, and See page 11, lines 10-28, Sternby).  Claim 5:  The dialysis device in accordance with claim 4, wherein the heating mechanism includes a heating apparatus arranged at a feed side of an opening of the pre-dilution line in the substitution fluid system, (Heat Exchanger 12 is positioned on Replacement Line 8a before it joins at Infusion Point 1c, See Figure 1, and See page 11, lines 10-28, Sternby); and the control unit is configured such that substitution fluid is heated before entry into the extracorporeal blood system through the pre-dilution line to a temperature which is larger than or at least equal to the dialysis temperature, (See page 12, lines 25-34, and See page 5, lines 26-29, Sternby; Examiner interprets the temperature to be equal to the dialysis temperature).   Claim 7: The dialysis device in accordance with claim 5, wherein the cooling mechanism has a branch for the substitution fluid arranged at a feed side of the heating apparatus in the substitution fluid system, a temperature of the substitution fluid being less than or at a maximum equal to body temperature, (Dialysis Fluid Line 6a branches at 6e or Replacement Fluid Line 8a branches at 8e and both join downstream of Blood Treatment Apparatus 2, hence post-dilution, See Figure 1, and See page 12, lines 25-34, and See page 5, lines 26-29, Sternby; The temperature range disclosed in Sternby includes 37oC which is at body temperature as indicated in pages 18, lines 32-34, page 19, lines 1-2, Sternby); and the control unit is configured such that the substitution fluid is branched off before entry into the heating apparatus and is not heated up to body temperature through the post-dilution line before entry into the extracorporeal blood system, (Branch leading from Infusion Circuit 9 that joins Extracorporeal Circuit after Dialyzer 3 at Post-Dilution Node 15b without any heater beforehand, See Figure 1, and See paragraph [0022], DeCicco).   Claim 8:  The dialysis device in accordance with claim 1, wherein the heating mechanism includes a heating apparatus arranged at a feed side of the dialyzer in the blood system, and/or the cooling mechanism includes a cooling apparatus arranged at a return side of the dialyzer in the extracorporeal blood system, (Heat Exchanger 12 serves as heating apparatus for Dialysis Fluid Line 6a entering Dialyzer 2 and cooling apparatus for Effluent Line 3a exiting Dialyzer 2, See Figure 1, and See page 12, lines 25-34, Sternby).  Claim 9:  The dialysis device in accordance with claim 3, wherein the heating apparatus is a flow heater arranged at a line of the respective fluid system; and/or the heating apparatus includes a heat exchanger, a Peltier element and/or a heating pack as a heating element, (Heat Exchanger 12 acts as both flow heater/heat exchanger since Fluid Lines 6a/3a/8a flow through it and exchange heat, See Figure 1, and See page 12, lines 25-34, page 14, lines 1-14, Sternby).   Claim 12: The dialysis device according to claim 1, wherein the dialysis temperature is between between 42oC and 45oC, (See column 4, lines 14-16; Ahmad discloses a temperature of 45oC in the blood, anticipating the claimed range at that value).
Regarding Claim 13, modified Sternby discloses the dialysis device according to claim 9, but does not disclose within the specified embodiments of the combination wherein the heat exchanger is a spiral heat exchanger.
Embodiment 2 of Sternby discloses a spiral heat exchanger, (Heating Element 13/Mating Portion 20, See Figure 2C, and See page 14, lines 20-27, and page 16, lines 13-26, Sternby).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis device of modified Sternby by incorporating wherein the heat exchanger is a spiral heat exchanger as in Embodiment 2 of Sternby in order to use a “design to provide for an efficient heat transfer between the heating element…and the effluent fluid line”, (See page 14, lines 20-22, Sternby).
Regarding Claim 14, modified Sternby discloses the dialysis device according to claim 10, but does not disclose within the specified embodiments of the combination wherein the heat exchanger is a spiral heat exchanger.
Embodiment 2 of Sternby discloses a spiral heat exchanger, (Heating Element 13/Mating Portion 20, See Figure 2C, and See page 14, lines 20-27, and page 16, lines 13-26, Sternby).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis device of modified Sternby by incorporating wherein the heat exchanger is a spiral heat exchanger as in Embodiment 2 of Sternby in order to use a “design to provide for an efficient heat transfer between the heating element…and the effluent fluid line”, (See page 14, lines 20-22, Sternby).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternby, (WO 2015/074999), in view of De Cicco et al., (“DeCicco”, US 2005/0094704), in further view of Kreymann et al., (“Kreymann”, US 2010/0258503).
Claim 6 is directed to a dialysis device, an apparatus type invention group.
Regarding Claim 6, modified Sternby discloses the dialysis device in accordance with claim 5, wherein the cooling mechanism includes a cooling apparatus arranged at a feed side of an opening of the post-dilution line in the substitution fluid system, (Heat Exchanger 12 serves as cooling apparatus for Line 3a and is located before Dialysis Fluid Line 6a branches at 6e or Replacement Fluid Line 8a branches at 7a and both join downstream of Blood Treatment Apparatus 2, hence post-dilution, See Figure 1, and See page 12, lines 25-34, and See page 5, lines 26-29, Sternby), and the control unit is configured such that the substitution fluid is warmed before entry into the extracorporeal blood system through the post-dilution line to a temperature which is less than or at a maximum equal to body temperature, (See page 12, lines 25-34, and See page 5, lines 26-29, Sternby; The temperature range disclosed in Sternby includes 37oC which is at body temperature as indicated in pages 18, lines 32-34, page 19, lines 1-2, Sternby).   
Modified Sternby does not disclose wherein that the control unit is configured such that the substitution fluid is cooled before entry into the extracorporeal blood system.
Kreymann discloses a dialysis device, (See Abstract, Kreymann), wherein the cooling mechanism comprises a cooling apparatus and the control unit is configured such that the substitution fluid is cooled before entry into the extracorporeal blood system, (Temperature Regulation Units 53/54 can either heat or cool the dialysate before it enters Dialyzers 12A/12B, See Figure 2A, and See paragraphs [0025], [0067] & [0073], Kreymann; Since the temperature regulation units 53/54 can both heat and cool, any substitution fluid can be cooled instead of heated and can be later routed to a postdilution line as already disclosed in Sternby).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis of modified Sternby by incorporating wherein the cooling mechanism includes a cooling apparatus arranged at a feed side of an opening of the post-dilution line in the substitution fluid system, and the control unit is configured such that the substitution fluid is cooled before entry into the extracorporeal blood system through the post-dilution line as in Kreymann because by “changing the temperature of the dialysis fluid, the concentration of free toxins in solution is increased, and accordingly, removal of toxins is enhanced”, (See paragraph [0074], Kreymann), so that the dialysis fluid can be recycled for reuse, (See paragraph [0069], Kreymann). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779